                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        EDCV 21-0324-MWF (KS)                                      Date: May 10, 2021
Title      Nelson H. Romero v. County of San Bernardino et al




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                           N/A
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:


Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

       On February 24, 2021, Plaintiff, a California resident proceeding pro se and in
forma pauperis (“IFP”) filed a civil rights complaint (“Complaint”). (Dkt. No. 1.) On
March 22, 2021, the Court dismissed the Complaint for failure to state a claim and comply
with Rule 8 of the Federal Rules of Civil Procedure. (Dkt. No. 8.) The Court directed
Plaintiff to file his First Amended Complaint—or a Notice of Voluntary Dismissal—within
21 days, i.e., no later than April 12, 2021. (Id.) More than three weeks have passed since
Plaintiff’s deadline for filing a First Amended Complaint correcting the defects identified
by the Court, but, to date, Plaintiff has neither filed a First Amended Complaint nor
requested an extension of time to do so or otherwise communicated with the Court about
his case.

       Pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, an action may be
subject to involuntary dismissal if a plaintiff “fails to prosecute or to comply with these
rules or a court order.” Accordingly, the Court could properly recommend dismissal of the
action for Plaintiff’s failure to timely comply with the Court’s March 22, 2021 Order.

       However, in the interests of justice, Plaintiff is ORDERED TO SHOW CAUSE
on or before May 24, 2021, why the Court should not recommend that this action be
dismissed for failure to prosecute. Plaintiff may discharge this Order by filing one of the
following:



CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        EDCV 21-0324-MWF (KS)                                   Date: May 10, 2021
Title       Nelson H. Romero v. County of San Bernardino et al


           (1) a First Amended Complaint correcting the defects identified in the
               Court’s March 22, 2021 Order; or

           (2) a request for an extension of time to file a First Amended Complaint.

      Alternatively, if Plaintiff does not wish to pursue this action, he may dismiss the
Complaint without prejudice by filing a signed document entitled “Notice Of Voluntary
Dismissal” pursuant to Rule 41(a).

       Plaintiff is advised that the failure to timely comply with this order will result
in a recommendation of dismissal pursuant to Rule 41(b) of the Federal Rules of Civil
Procedure.

       The Clerk is directed to send Plaintiff a copy of the Court’s March 22, 2021 Order
(Dkt. No. 8) and the Central District’s standard civil rights complaint form.

        IT IS SO ORDERED.

                                                                                                :
                                                                Initials of Preparer   gr




CV-90 (03/15)                         Civil Minutes – General                               Page 2 of 2
